      Case 1-12-44491-ess         Doc 40     Filed 03/18/20     Entered 03/18/20 19:19:58




Law Offices of Mark Bernstein
                                                                            26 Court Street, Suite 2500
                                                                             Brooklyn, New York 11242
                                                                                    Tel. (917) 200-7270
                                                                      E-mail: bernsteinlaw@gmail.com




March 18, 2020


Via Electronic Case Filing
Chambers of the Honorable Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

Re:    Donald and Vaidmatie Singh
       Case No: 12-44491-ess

Dear Judge Stong:

          Please let this confirm the adjournment of the loss mitigation status hearing scheduled for
March 19, 2029 to April 28, 2020 at 9:30 a.m. concerning the Debtors’ residence located at 109-
20 110th Street. I attempted to contact prior counsel for PNC Bank (“PNC”) in the state court
foreclosure action and it is unclear if they are representing PNC here. Please be advised that I
still tried to call that counsel, but the firm’s message stated that no one was in the office due to
the coronavirus.



                                              Respectfully submitted,

                                              /s/ Mark R. Bernstein

                                              Mark R. Bernstein
